Citation Nr: 0110128	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  96-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as diarrhea, due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a respiratory 
disability, claimed as a cough, due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness.  

4.  Entitlement to service connection for disability 
manifested by fatigue, sleep disorder, stress, depression and 
excessive worry, due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by joint pain, due to an undiagnosed illness.  

6.  Entitlement to service connection for an eye disability, 
due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.  

8.  Entitlement to an increased (compensable) rating for  
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975, and from December 1990 to May 1991 with the 
Army National Guard, where he served in the Southwest Asia 
theater of operations from January 29 to May 5, 1991, during 
the Persian Gulf War.  He had additional periods of inactive 
duty training service with the Kentucky Army National Guard 
during the period from January 1976 to January 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 1995, February 1997, and July 
1997 rating decisions of the Louisville, Kentucky, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in  April 1999.


REMAND

A preliminary review of the record discloses that additional 
evidence pertinent to the issues on appeal has been 
associated with the claims file subsequent to the last 
supplemental statement of the case dated in February 1998.  
This evidence has not been considered by the RO, and the 
veteran has not provided waiver of RO consideration of such 
additional evidence.  This additional evidence consists of 
original service medical records received from the Army 
Personnel Command Center (ARPERSCOM).  A cursory review of 
the records by the Board reveals that some of them were not 
previously associated with the claims file.  As such, they 
must be considered by the RO prior to any appellate 
consideration.  38 C.F.R. §§ 19.31, 19.37(a) (2000).  

In April 1999, the Board remanded this case to the RO for 
further development to include obtaining records from the 
veteran's former employer and scheduling the veteran for VA 
examinations.  The RO was also instructed to obtain treatment 
records from all identified providers, to include "all of 
the veteran's VA records of medical treatment since January 
1998."  The remand noted that the veteran testified that he 
was going to get a hearing aid in December 1998 from the VA.  
In a letter to the veteran dated in May 1999, the RO 
requested that he identify health care providers who had 
treated him for his disabilities.  There was no response 
received.  However, the Board notes that while authorization 
from the veteran is required to obtain private treatment 
records, VA treatment records can be obtained notwithstanding 
the veteran's failure to provide a written release.  

In addition, the record shows that the veteran also failed to 
show for a VA examination scheduled in September 1999.  The 
Board notes that both the May 1999 letter and notice of the 
September 1999 examination were mailed to his address of 
record reported in August 1995.  A different address was 
later reported in September 1995.  No attempt has been made 
to contact the veteran at his most recent address of record.  
In this regard, the Board notes that while the VA has not 
been able to contact the veteran by telephone, the record 
does not reflect that any written correspondence has been 
returned as undeliverable.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear and other sense organs, as set 
forth in 64 Fed.Reg. 25202-252101 (1999) (codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87).  A review of the record reveals 
that the veteran's claim has not been evaluated using the new 
criteria.  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply, absent Congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); see also Marcoux v. Brown, 9 Vet. App. 289 
(1996).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's records of VA medical treatment 
since January 1998.  All records obtained 
should be associated with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should contact the veteran's 
local representative and inquire as to 
whether or not the address of record 
provided in September 1995 is the most 
current and at which the veteran might be 
located.  All efforts to locate another 
address for the veteran should be 
documented.

If, and only if, the September 1995 
address is confirmed, or if another 
address for the veteran is obtained, then 
the remand actions in paragraphs 3-7 
below should be conducted:

3.  With any necessary authorization from 
the veteran, the RO should attempt to 
contact the veteran's former employer, 
Advance Security, and request information 
as to the reasons for the veteran's 
termination from that employment in 
October 1998.

4.  After completion of the above 
development, to the extent possible, the 
RO should schedule the veteran for a VA 
audiological examination by a state-
licensed audiologist to determine the 
severity of his bilateral hearing loss.  
All indicated tests and studies should be 
performed, including but not limited to 
controlled speech discrimination and 
puretone audiometry tests.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above development is 
completed, to the extent possible, the RO 
should schedule the veteran for an 
endocrinology examination by the 
appropriate VA or fee-basis specialist 
regarding his diabetes mellitus.  The 
veteran's claims file must be made 
available for the examiner to review 
prior to examining the veteran.  The 
examiner is requested to note on the 
examination report whether the veteran's 
medical records were available for 
review.  All appropriate tests and 
studies should be completed and reviewed.  
The examiner is requested to note all the 
veteran's physical complaints and provide 
a medical opinion as to whether any of 
the disabilities at issue are 
attributable to the veteran's diabetes.  
Specifically, the examiner should note 
whether the veteran has gastrointestinal 
complaints (diarrhea), a respiratory 
disorder (cough), a skin disorder, 
fatigue, a sleep disorder, stress, 
depression, joint pain, an eye disorder, 
or headaches related to his diabetes.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

6.  After the above development is 
completed, to the extent possible, the RO 
should schedule the veteran for VA 
examinations by appropriate examiners to 
determine the nature, extent and etiology 
of the following:  gastrointestinal 
disability, skin disorder, fatigue, sleep 
disorder, stress, depression, excessive 
worry, joint pain, eye disability, and 
headaches, which he claims are due to 
service in Southwest Asia during the Gulf 
War.  All indicated tests and studies 
should be accomplished.  The examiners 
should address all conditions and 
symptoms elicited from the veteran as 
well as provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  
The  claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.

7.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

9.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
claim for a compensable evaluation for 
bilateral hearing loss should be 
readjudicated pursuant to the old and 
amended regulations.  38 C.F.R. §§ 4.85, 
4.86, 4.87.

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




